DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Information Disclosure Statement
The information disclosure statements filed on 05/17/2021 and 08/11/20121 have been acknowledged and signed copies of the PTO-1449 are attached herein.


                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyerman in view of Negm et al. (USPN 5376755, hereinafter “Negm”).

In regards to claim 1, Moyerman discloses (Fig. 1A) a method for fabricating an active cooling structure, comprising:
(100) between a non-conducting layer (120) and a superconducting layer (140), wherein
the non-superconducting layer (120) comprises a plurality of non-superconducting traces running in a first direction; and
the superconductor layer (140) comprises a plurality of superconducting traces running in a second direction.

Moyerman fails to explicitly teach that the non-superconducting and the superconducting layers comprises a plurality of generally parallel non-superconducting and superconducting traces in a first and second directions, respectively. 
Negm while disclosing a composite electrical conductive materials teaches (See, for example, Fig. 2) the non-superconducting (40) and the superconducting (12/14) layers comprises a plurality of generally parallel non-superconducting (40) and superconducting (12/14) traces in a first and second directions, respectively. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moyerman by Negm because this would help joins devices with minimal resistance with minimal effects of temperature differences. 


In regards to claim 10, Moyerman discloses (see, for example, Fig. 1A and 2A-2D) a fabrication method for a quantum processor, comprising:
(See.for example, Fig. 2E) formed on the first substrate (the NIS junction in device 200 is a compact and convenient way of fabricating a qubit that has integrated cooling capabilities. See for example, Par [0041]); and
forming an active cooling structure (100, see, for example, Fig. 1B)  in thermal communication with the qubits (See. For example, Par [0041]), the active cooling structure comprising:
a non-superconducting metal layer (120);
an insulator layer (132) formed on top of the non-superconducting layer (120); and 
a superconductor layer (140) formed on top of the insulator layer (132).

Moyerman fails to explicitly teach that the non-superconducting and the superconducting layers comprises a plurality of generally parallel non-superconducting and superconducting traces in a first and second directions, respectively. 
Negm while disclosing a composite electrical conductive materials teaches (See, for example, Fig. 2) the non-superconducting (40) and the superconducting (12/14) layers comprises a plurality of generally parallel non-superconducting (40) and superconducting (12/14) traces in a first and second directions, respectively. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Moyerman by Negm because this would help joins devices with minimal resistance with minimal effects of temperature differences. 


a computer readable storage media having a set of instructions for a fabrication facility encoded  thereon which, when operated by a processor causes a fabrication method  (The tunnel junction barriers are deposited as a single atomic monolayer one at a time using Atomic Layer Deposition (ALD). …For example, ALD and  aluminum wetting layer allow the formation of a nanometer scale insulating barrier on gold films. See, for example, Pars [0006], [0007], [0009], [0028], [0029], [0030], ….) to be performed, the fabrication method comprising:
forming an array of Superconductor-Insulator-Normal Metal (NIS) tunnel structures (100) between a non-conducting layer (120) and a superconducting layer (140), wherein
the non-superconducting layer (120) comprises a plurality of non-superconducting traces running in a first direction; and
the superconductor layer (140) comprises a plurality of superconducting traces running in a second direction.
Moyerman fails to explicitly teach that the non-superconducting and the superconducting layers comprises a plurality of generally parallel non-superconducting and superconducting traces in a first and second directions, respectively. 
Negm while disclosing a composite electrical conductive materials teaches (See, for example, Fig. 2) the non-superconducting (40) and the superconducting (12/14) layers comprises a plurality of generally parallel non-superconducting (40) and superconducting (12/14) traces in a first and second directions, respectively. 



In regards to claim 11, Moyerman as modified above discloses the plurality of superconducting traces (12/14, Negm) and the plurality of non-superconducting traces (40) intersect at plurality of locations in the X-Y plane; and te hplurality of NIS structures are formed in a grid pattern at the intersections. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moyerman in view of Negm as applied to claim 1 above, and further in view of Hathaway et al. (US 2021/0066571 A1, hereinafter “Hathaway”).

In regards to claim 2, Moyerman as modified above discloses all limitations of claim 1 but is silent about further comprising:
forming a first plurality of pads that electrically connect the plurality of superconducting traces in parallel; and
forming a second plurality of pads that electrically connect the non-superconducting traces in parallel.
	Hathaway while disclosing a superconductor thermal filter teaches (See, for example, Fig. 5) forming a first plurality of pads (66) that electrically connect the plurality of superconducting traces in parallel; and
(56) that electrically connect the non-superconducting traces in parallel.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Moyerman by Hathaway because this would help create a superconductor thermal filter that would prevent the backward flow of quasi particles, and phonons. 

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moyerman in view of Negm and Hathaway as applied in claim 2 above, and further in view of Brady et al. (USPN 5281447, hereinafter “Brady”).

In regards to claims 3 and 5, Moyerman as modified above discloses all limitations of claim 2 but is silent about further comprising:
applying a photoresist layer to a substrate; exposing the photoresist layer in a pattern to create exposed photoresist and unexposed photoresist; removing the exposed photoresist layer; applying the metal layer onto the unexposed photoresist and the substrate; and removing the unexposed photoresist (claim 3); and applying a lift-off resist layer to the insulator layer;
exposing the lift-off resist layer in a pattern to create exposed lift-off resist and unexposed lift-off resist; removing the exposed lift-off resist layer; applying the superconducting layer onto the unexposed lift-off resist layer and the insulator layer; and removing the unexposed lift-off resist.

Brady discloses a well-known metal lift-off process employing an electron-beam imaging of resist on a substrate, development of the resist to remove unexposed areas and thereby expose 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Moyerman and Hathaway, as disclosed by Brady, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).
   
In regards to claim 4, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman ) forming an insulator layer (132) on the non-superconducting layer (120).

In regards to claim 6, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]) silicon dioxide; and the superconductor layer (140) comprises aluminum (See, for example, Par [0047]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises silicon dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 7, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the superconductor layer (140) comprises niobium (See, for example, Par [0056]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises silicon dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 8, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the superconductor layer (140) comprises aluminum (See, for example, Par [0047]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises hafnium dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and In re Leshin, 125 USPQ 416.

In regards to claim 9, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the superconductor layer (140) comprises niobium (See, for example, Par [0056]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises hafnium dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyerman in view of Negm as applied to claim 10 above, and further in view of Brady.

In regards to claims 12 and 14, Moyerman as modified above discloses all limitations of claim 10 but is silent about further comprising: applying a photoresist layer to a substrate;exposing the photoresist layer in a pattern to create exposed photoresist and unexposed photoresist; removing 
removing the unexposed lift-off resist.

Brady discloses a well-known metal lift-off process employing an electron-beam imaging of resist on a substrate, development of the resist to remove unexposed areas and thereby expose the substrate, followed by blanket metal deposition on the exposed substrate and eventual removal of the resist. 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Moyerman and Hathaway, as disclosed by Brady, as such a modification is merely a simple substitution of known prior art elements, which produces a predictable result.  
See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).

In regards to claim 13, Moyerman discloses (see, for example, Fig. 1A and 2A-2D) forming an insulator layer (132) on the non-superconducting layer (120).

In regards to claim 15, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the (140) is chosen from the group consisting of aluminum (See, for example, Par [0047] or Par [0056]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer is chosen from the group consisting of silicon dioxide and hafnium dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 16, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]) silicon dioxide; and the superconductor layer (140) comprises aluminum (See, for example, Par [0047]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises silicon dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art In re Leshin, 125 USPQ 416.

In regards to claim 17, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the superconductor layer (140) comprises niobium (See, for example, Par [0056]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises silicon dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 18, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the superconductor layer (140) comprises aluminum (See, for example, Par [0047]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises hafnium dioxide. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 19, Moyerman as modified above discloses (see, for example, Fig. 1A and 2A-2D, Moyerman) the non-superconducting layer comprises Au (See, for example, Par [0045]) silver; the insulator layer (132) comprises an oxide layer (See, for example, Par [0044]); and the superconductor layer (140) comprises niobium (See, for example, Par [0056]).

	However, Moyerman as modified above is silent about the non-superconducting layer comprises silver; and the insulator layer comprises hafnium dioxide. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silver and silicon dioxide for the non-superconducting and insulator respectively, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

                                            Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893